internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-115939-98 date date parent sub sub sub sub sub sub sub plr-115939-98 sub sub sub sub sub sub sub sub sub sub sub plr-115939-98 sub sub sub sub sub sub sub sub sub sub sub plr-115939-98 sub sub sub sub sub sub sub sub sub sub sub plr-115939-98 sub sub sub llc llc sub fsub fpart fsub fsub fsub target plr-115939-98 country a country b country c country d country e state f date date date date business a business b asset a asset b asset c asset d asset e debt a debt b investment banker a plr-115939-98 b c d a b c d e f g h i j k l m n o dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings contained in this letter are based on facts and representations plr-115939-98 submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not certified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is the common parent of an affiliated_group that files a consolidated federal_income_tax return the parent group parent conducts business a and business b both directly and through subsidiaries parent has outstanding common_stock the common_stock and as of date had outstanding convertible preferred_stock the preferred_stock associated with each share of common_stock is a purchase right not exercisable or transferable separately from the common_stock unless and until certain events generally involving changes in control of distributing occur cumulatively the shareholder rights plan to the best of management’s knowledge a and b are the only shareholders who beneficially own five percent or more of the common_stock and neither actively participates in the management or operations of parent on date to diversify its equity holdings and avoid potential exposure under c d sold its a percent ownership of common_stock in open market transactions on date parent called the preferred_stock for conversion into common_stock resulting in a b percent shift of ownership in the parent voting_stock on date parent’s board gfof directors renewed its grant of authority to management to repurchase up to c percent of the common_stock in open market transactions parent also has various stock_option plans each of which has anti-dilution provisions that will be activated by the proposed transaction described below parent wholly owns sub sub sub sub sub sub sub sub sub sub and sub parent also owns d percent of sub e percent of sub and f percent of sub sub wholly owns sub sub wholly owns sub and sub wholly owns sub sub and sub sub wholly owns sub and sub and sub wholly owns sub sub wholly owns sub sub sub sub sub sub sub sub and sub sub wholly owns sub sub sub and sub sub owns g percent of fsub sub owns all of fsub e percent of fpart h percent of fsub and i percent of fsub all entities described in this paragraph are domestic except for fsub country a fpart country b fsub country c fsub country d and fsub country e financial information has been submitted indicating that the businesses conducted by sub after its merger with sub and sub in steps vii and viii below sub after contribution in step ix below sub through its ownership of sub sub through its ownership of sub sub after the contribution in step xvii below sub after its merger with sub in step iii below sub through plr-115939-98 its ownership of sub and parent each meets the requirements of sec_355 of the internal_revenue_code business_purpose parent desires to acquire unrelated target which is engaged in business b investment banker has advised parent that this acquisition would be an inefficient use of parent’s equity_capital unless parent first separated its business a operations from its business b operations investment banker reached this conclusion after analyzing the relative costs of equity_capital for entities engaged in only business a entities engaged in only business b and entities such as parent engaged in both business a and business b proposed transaction in response to this advice parent proposes to separate the businesses through i sub will merge into parent so that sub becomes a first-tier subsidiary of the following steps parent ii sub will contribute its assets to newly formed and wholly owned sub contribution 3a iii sub will merge into sub iv sub will form wholly owned sub v to satisfy a requirement of country e law sub will contribute to newly formed sub its stock in sub sub and sub vi sub will contribute its e percent partnership_interest in fpart to newly formed and wholly owned sub vii sub will merge into sub viii sub will merge into sub ix sub will contribute to sub a management contracts for asset c asset d and asset e and b its stock in fsub fsub fsub and fsub contribution transferring the management contracts for asset c and asset d and the fsub stock collectively the regulated assets requires certain regulatory and third-party approvals although the taxpayer expects that the approvals will be granted this may not happen before the closing in which event sub would transfer plr-115939-98 the regulated assets to sub in two interrelated steps as follows x on the closing date sub would segregate its beneficial_interest in the regulated assets for the benefit of sub and y when sub receives the requisite approvals after the closing date it will immediately transfer legal_title and the segregated beneficial_interest in the regulated assets to sub x sub will distribute its sub stock to sub xi sub will distribute its sub stock to sub xii sub will distribute its sub stock to parent distribution xiii sub sub and sub will each successively merge into parent xiv sub will merge into sub xv sub will merge into sub a newly-formed subsidiary of sub xvi parent will contribute to sub its stock in sub and sub assets that relate to asset a and asset b and j percent of sub xvii sub will contribute to sub its assets that relate to business b apart from its sub stock and the assets it received from parent in step xvi above xviii sub will contribute to sub the business b assets received from sub in step xvii above contribution 3b xix sub will distribute its sub stock to sub distribution xx sub will distribute its sub stock to parent distribution xxi sub will sell its business b assets to sub for cash xxii parent will sell certain furniture fixtures equipment and other miscellaneous assets used in business b to sub in partial satisfaction of a preexisting liability of parent to sub xxiii parent will contribute its sub stock to sub contribution 5a xxiv parent will merge sub sub sub sub sub and sub into sub xxv the assets and liabilities formerly belonging to sub and sub will be combined and transferred to sub a newly formed subsidiary of sub the assets plr-115939-98 and liabilities formerly belonging to sub will be transferred to sub a second newly formed subsidiary of sub the assets and liabilities formerly belonging to sub will be transferred to sub a third newly formed subsidiary of sub xxvi sub will merge into llc and sub after having first merged into sub to reincorporate itself in state f will merge into llc each of these limited_liability companies will have sub as its sole member xxvii parent will contribute to sub its interests in sub sub sub sub sub and sub certain royalty-free licenses the licenses and its e and f percent interests in sub and sub respectively collectively contribution 5b concurrently with contribution 5b sub will assume and agree to pay percent of the amount of each payment of principal and interest required to be made currently by parent under the terms of the indentures governing a the k aggregate principal_amount of debt a and b the l aggregate principal_amount of debt b these payments will be made directly by sub to the paying agent under the indentures for these two debt issues parent is obligated to make payment to the debt holder only in the event that sub fails to make payments as agreed and if parent should be called upon to make such payments sub is obligated to pay parent the amount of any such payments made by parent to the holders of the debt together with interest at the rate specified in the parent debt plus m percent per annum xxviii sub will contribute its e percent interest in sub to sub xxix sub will contribute its ownership interests in sub sub sub sub sub and sub to sub xxx sub will contribute all its sub stock to sub xxxi parent will distribute the sub stock to its shareholders distribution sub intends to adopt a plan similar to the shareholder rights plan of parent the sub rights plan xxxii sub a newly-formed subsidiary of sub will merge into target the merger in the merger the shareholders of target will exchange their target stock solely for sub voting_stock in a transaction intended to qualify as a reorganization under sec_368 the merger is expected to result in an n percent change in the ownership of sub xxxiii in connection with distribution the outstanding options under the various stock_option plans of parent will be adjusted so that each optionee holds an adjusted option to purchase shares of common_stock of parent and a new option to purchase shares of sub this adjustment will preserve the value of the outstanding options under the existing plans by issuing each optionee an option to purchase a plr-115939-98 number of shares of sub equal to the number of shares of common_stock of parent subject_to the option immediately before distribution and by allocating the value of the spread ie the difference between the exercise price of each outstanding option and the fair_market_value of the common_stock subject_to the option immediately before distribution between the optionee’s parent stock_option as adjusted and the new sub stock_option based upon the relative fair market values of the common_stock of parent and the common_stock of sub after distribution recharacterization for federal_income_tax purposes the proposed transaction is recharacterized in the following respects i step v will be disregarded except for its reference to the formation of sub by sub ii the distribution by sub of the sub stock to sub described in step x will instead be treated as a distribution by sub of the sub stock to sub distribution and iii the distribution by sub of the sub stock to sub described in step xi will be disregarded and replaced by a contribution of the sub stock by sub to sub contribution contribution and distribution representations the taxpayer has made the following representations regarding contribution and distribution a no part of the consideration distributed by sub will be received by a sub shareholder as a creditor employee or in any capacity other than that of a shareholder of sub b the five years of financial information submitted on behalf of sub reflecting the operation of sub and sub represents its present operation and there have been no substantial operational changes since the date of the last submitted financial statements c the five years of financial information submitted on behalf of sub reflecting the assets transferred in contribution represents its present operation and there have been no substantial operational changes since the date of the last submitted financial statements d following the proposed transaction sub and sub will each continue plr-115939-98 the active_conduct of its business independently and with its separate employees e distribution is carried out for the corporate business_purpose described above distribution is motivated in whole or substantial part by this and other corporate business purposes f other than pursuant to contribution there is no plan or intention by the shareholders or security holders of sub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either sub or sub after the proposed transaction g there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business i the total adjusted_basis and fair_market_value of the assets transferred to sub by sub will each equal or exceed the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject j the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between sub and sub at the time of or after distribution l payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to distribution are investment companies as defined in sec_368 and iv contribution and distribution representations the taxpayer has made the following representations regarding contribution and distribution plr-115939-98 n no part of the consideration to be distributed by sub will be received by a sub stockholder as a creditor employee or in any capacity other than that of a stockholder of sub o the five years of financial information submitted on behalf of sub reflecting the assets transferred to sub in contribution represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements p the five years of financial information submitted on behalf of sub reflecting the operation of sub and sub represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements q immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business under sec_355 immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business under sec_355 r following the proposed transaction sub and sub each will continue the active_conduct of its business independently and with its separate employees s distribution is carried out for the corporate business_purpose described above distribution is motivated in whole or substantial part by this and other corporate business purposes t other than pursuant to distribution there is no plan or intention by the stockholders or security holders of sub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either sub or sub after the proposed transaction u there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 v there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business plr-115939-98 w the total adjusted_basis and fair_market_value of the assets transferred to sub by sub will each equal or exceed the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject x the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred y no intercorporate debt will exist between sub and sub at the time of or after distribution z payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length aa no two parties to distribution are investment companies under sec_368 and iv contribution 3a contribution 3b and distribution representations the taxpayer has made the following representations regarding contribution 3a contribution 3b and distribution bb no part of the consideration distributed by sub will be received by a sub shareholder as a creditor employee or in any capacity other than that of a shareholder of sub cc the five years of financial information submitted on behalf of sub reflecting assets contributed in step xvii represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements dd the five years of financial information submitted on behalf of sub reflecting the operations of sub represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements ee following the proposed transaction sub and sub each will continue the active_conduct of its business independently and with its separate employees ff distribution is carried out for the corporate business_purpose described above distribution is motivated in whole or substantial part by this and other corporate business purposes plr-115939-98 gg other than pursuant to distribution there is no plan or intention by the shareholders or security holders of sub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either sub or sub after the proposed transaction hh there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ii there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business jj the total adjusted_basis and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject kk the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred ll no intercorporate debt will exist between sub and sub at the time of or after distribution mm payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length nn no two parties to distribution are investment companies under sec_368 and iv distribution representations the taxpayer has made the following representations regarding distribution oo no part of the consideration to be distributed by sub will be received by a sub stockholder as a creditor employee or in any capacity other than that of a stockholder of sub pp the five years of financial information submitted on behalf of sub reflecting the assets contributed to sub in the step xvii contribution represents its plr-115939-98 present operations and there have been no substantial operational changes since the date of the last submitted financial statements qq the five years of financial information submitted on behalf of sub reflecting the operations of sub represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements rr immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business under sec_355 ss following the proposed transaction sub and sub each will continue the active_conduct of its business independently and with its separate employees tt distribution is carried out for the corporate business_purpose described above distribution is motivated in whole or substantial part by this and other corporate business purposes uu other than pursuant to contribution 5a there is no plan or intention by the stockholders or security holders of sub to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either sub or sub after the proposed transaction vv there is no plan or intention by either sub or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ww there is no plan or intention to liquidate either sub or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business xx no intercorporate debt will exist between sub and sub at the time of or after distribution yy payments made in any continuing transactions between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zz no two parties to distribution are investment companies under sec_368 and iv plr-115939-98 contribution 5a contribution 5b and distribution representations the taxpayer has made the following representations regarding contribution 5a contribution 5b and distribution aaa no part of the consideration distributed by parent will be received by a parent stockholder as a creditor employee or in any capacity other than that of a stockholder of parent bbb the five years of financial information submitted on behalf of parent represents its present operations and there have been no substantial operational changes since the date of the last submitted financial statements ccc the five years of financial information submitted on behalf of sub reflecting the assets transferred to sub in contribution represents its present operation and there have been no substantial operational changes since the date of the last submitted financial statements ddd immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business under sec_355 eee following the proposed transaction parent and sub each will continue the active_conduct of its business independently and with its separate employees fff distribution is carried out for the corporate business_purpose described above distribution is motivated in whole or substantial part by this and other corporate business purposes ggg there is no plan or intention by a or b and the management of parent to its best knowledge is not aware of any plan or intention on the part of any other stockholder or security holder of parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either parent or sub after the proposed transaction hhh there is no plan or intention by either parent or sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 iii there is no plan or intention to liquidate either parent or sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business plr-115939-98 jjj the total adjusted_basis and fair_market_value of the assets transferred to sub by parent each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject kkk the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred lll no intercorporate debt will exist between parent and sub at the time of or after distribution mmm immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account parent may have in the sub stock will be included in income immediately before distribution nnn payments made in any continuing transactions between parent and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ooo no two parties to distribution are investment companies under sec_368 and iv ppp distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or sub or stock possessing percent of more of the total value of all classes of stock of either parent or sub in this regard the sale by d represents a percent of parent stock by vote and value the open market stock repurchases by parent represent a maximum of c percent of parent stock by vote and value the conversion of parent’s preferred_stock has no impact on value but represents b percent of the total combined voting power of parent’s stock thus if the sale by d the open market stock purchases by parent and the conversion of parent’s preferred_stock were aggregated and treated as part of the distribution plan they would not by themselves result in a percent or greater acquisition of parent by vote or value in addition the merger will result in the issuance of n percent of the sub stock by vote and value and the options in sub being issued to current holders of parent options pursuant to the anti-dilution provisions set forth in existing parent stock_option plans would if exercised result in the issuance of o percent of sub stock by vote and value thus if the merger and the exercise of sub options under the anti- dilution provisions of parent’s existing stock_option plans were aggregated and treated plr-115939-98 as part of the distribution plan they would not by themselves result in a percent or greater acquisition of sub by vote or value international representation qqq no federal_income_tax consequences under sec_367 sec_367 sec_897 sec_951 sec_1248 sec_1291 or sec_1293 will result from steps i through xxxiii of the proposed transaction contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_361 no gain_or_loss will be recognized by sub on contribution sec_1032 the basis of each asset received by sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by sub in contribution will include the period during which that asset was held by sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of sub stock in distribution sec_355 the holding_period of sub stock received by sub will include the holding_period of the sub stock on which distribution is made provided the sub stock is held as a capital_asset by sub on the date of distribution sec_1223 no gain_or_loss will be recognized by sub on distribution sec_355 and sec_361 proper allocation of earnings_and_profits between sub and sub will be made in accordance with sec_1 312-l0 a sec_312 if the transfer of the regulated assets in contribution occurs in two steps plr-115939-98 then for federal tax purposes the second step will be considered to have occurred on the closing date and sub will be treated as if it had transferred the regulated assets to sub on that date contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_361 no gain_or_loss will be recognized by sub on contribution sec_1032 the basis of the sub stock received by sub in contribution will equal the basis of that stock in the hands of sub immediately before contribution sec_362 the holding_period of each asset received by sub in contribution will include the period during which that asset was held by sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of sub stock in distribution sec_355 the holding_period of the sub stock received by parent will include the holding_period of the sub stock on which distribution is made provided the sub stock is held as a capital_asset by parent on the date of distribution sec_1223 no gain_or_loss will be recognized by sub on distribution sec_355 and sec_361 proper allocation of earnings_and_profits between sub and sub will be made in accordance with sec_1_312-10 sec_312 contribution 3a contribution 3b and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding contribution 3a contribution 3b and distribution plr-115939-98 contribution 3a and contribution 3b followed by distribution will be a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_3a and sec_3b sec_361 no gain_or_loss will be recognized by sub on contribution sec_3a and sec_3b sec_1032 the basis of each asset received by sub in contribution sec_3a and sec_3b will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by sub in contribution sec_3a and sec_3b will include the period during which that asset was held by sub sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of sub stock in distribution sec_355 the holding_period of the sub stock received by sub will include the holding_period of the sub stock on which distribution is made provided the sub stock is held as a capital_asset by sub on the date of distribution sec_1223 no gain_or_loss will be recognized by sub on distribution sec_355 and sec_361 proper allocation of earnings_and_profits between sub and sub will be made in accordance with sec_1 312-l0 a sec_312 distribution rulings based solely on the information submitted and the representations set forth above we rule as follows regarding distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent upon its receipt of sub stock in distribution sec_355 the holding_period of the sub stock received by parent will include the holding_period of the sub stock on which distribution is made provided the sub stock is held as a capital_asset by parent on the date of distribution sec_1223 plr-115939-98 no gain_or_loss will be recognized by sub on distribution sec_355 and sec_355 proper allocation of earnings_and_profits between sub and sub will be made in accordance with sec_1_312-10 sec_312 contribution 5a contribution 5b and distribution rulings based solely on the information submitted and the representations set forth above we will as follows regarding contribution 5a contribution 5b and distribution contribution 5a and contribution 5b followed by distribution will be a reorganization under sec_368 sub and parent will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by parent on contribution sec_5a and sec_5b sec_361 no gain_or_loss will be recognized by sub on contribution sec_5a and sec_5b sec_1032 the basis of each asset received by sub in contribution sec_5a and sec_5b will equal the basis of that asset in the hands of parent immediately before its transfer sec_362 the holding_period of each asset received by sub in contribution sec_5a and sec_5b will include the period during which that asset was held by parent sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the stockholders of parent on receipt of the sub stock in distribution sec_355 sec_355 will not treat as other_property that part of the sub stock attributable to the fair_market_value of the licenses the aggregate basis of the stock of sub and parent in the hands of a parent stockholder after distribution will equal the aggregate basis of the stock of parent in the hands of the stockholder immediately before distribution this basis will be allocated between the sub stock and the parent stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the sub stock received by a parent stockholder will include the holding_period of the parent stock on which distribution will be made provided the parent stock is held as a capital_asset by the stockholder on the date of distribution sec_1223 no gain_or_loss will be recognized by parent on distribution sec_355 plr-115939-98 and c proper allocation of earnings_and_profits between sub and parent will be made in accordance with sec_1 312-l0 a sec_312 caveats no opinion is expressed about the tax treatment of the proposed transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax effects of a the mergers described above in steps i iii vii including whether this merger causes a termination of fpart under sec_708 viii xiii xiv xv xxiv and xxvi b the formation of sub by sub described above in step iv c the contributions described above in steps vi xvi xvii xxv xxviii xxix and xxx d the sales described above in steps xxi and xxii e the merger described above in step xxxii including whether it will qualify as a reorganization under sec_368 f the transfer of licenses by parent to sub described above in step xxvii including whether the licenses are property see revrul_69_156 c b g the option adjustments described above in step xxxiii h the allocation of stock bases under sec_358 as a result of distribution distribution distribution and distribution i the sub rights plan and j the proposed transaction under sec_367 sec_367 sec_897 sec_951 sec_1248 sec_1291 or sec_1293 temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have yet to be adopted therefore this ruling letter may be revoked or modified if adopted temporary or final regulations are inconsistent with any conclusions reached herein see section dollar_figure of rev_proc plr-115939-98 1998_1_irb_7 which addresses in greater detail when a ruling will be revoked or modified however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is seldom revoked or modified retroactively except in rare or unusual circumstances procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
